Title: To George Washington from Captain Henry Lee, Jr., 23 December 1777
From: Lee, Henry Jr.
To: Washington, George



Sir
Decembr 23d [1777] P.M 9 Oclock

On hearing of the enemys excursion I immediately left camp, & moved down towards Darby. Early this morning we sat out on the partizan business; having fully reconnoitred the enemys disposition, whom we found posted in force, tho loose in their position I divided my Troop. Lt Lindsay with Major Clarke whom we accidentally met with took the route towards Chester, while myself with the other party visited the right of their encampment. Nothing of consequence occurred in my quarter. Mr Lindsay after having reached the Chester road, received information of a number of marauders down towards the river. He immediately posted two videts on that road with proper instructions, whilst he himself pursued in quest of his prey. The experiment was certainly daring, but the risk was not equal to the prospect of success. The videts posted by the road, were deceived by the dress & behavior of a large party of the enemys dragoons put in search of forage. The consequence of which was that Mr Lindsay was obliged to relinquish his design, & one of his videts fell into the enemys hands. Knowing that Col. Butler was not far off, he applied to him for assistance. It was immediately granted. Ten of the dragoons were taken & thirteen horses. Their Captn Lee, escaped. The lost soldier was also retaken. They belonged to Preston’s regimt, the 17th. I take the liberty of mentioning to your Excellency the superiority of the enemy cavalry in the excellence of their horses & discipline. With the most perfect respect

Heny Lee j.

